Exhibit 10.2 AGREEMENT OF NEWS CORPORATION, DOW JONES & COMPANY, INC. AND THE SPECIAL COMMITTEE Dated as of [l] TABLE OF CONTENTS ARTICLE I SPECIAL COMMITTEE 1 1.1 Establishment 1 1.2 Composition 2 1.3 Meetings and Actions of the Special Committee 4 1.4 Roles and Responsibilities of the Special Committee 5 1.5 Arbitrating and Resolving Disputes 8 1.6 No Modification 8 ARTICLE II THE COMPANY 8 2.1 Representations, Warranties and Agreements of the Company and Dow Jones 8 ARTICLE III MEMBERS 9 3.1 Powers of Execution 9 3.2 Compensation; Expenses; Support of the Members 9 3.3 Performance of Duties; Access to Information and Advisors 10 3.4 Liability; Indemnification of Members 10 ARTICLE IV MISCELLANEOUS PROVISIONS 11 4.1 Notices 11 4.2 Governing Law 12 4.3 Interpretation; Headings and Sections 12 4.4 Amendment and Waiver 13 4.5 Assignment; Third Party Beneficiaries 13 4.6 Counterparts 13 4.7 Severability 13 4.8 Remedies 14 4.9 No Strict Construction 14 4.10 Entire Agreement 14 4.11 Submission to Jurisdiction 14 4.12 Waiver of Jury Trial 15 SCHEDULES Schedule A Initial Members of the Special Committee Schedule B Covered Employees i AGREEMENT OF NEWS CORPORATION, DOW JONES & COMPANY, INC. AND THE SPECIAL COMMITTEE AGREEMENT (this “Agreement”), dated as of [l],by and among NEWS CORPORATION, a Delaware corporation (the “Company”), DOW JONES & COMPANY, INC., a Delaware corporation (“Dow Jones”), and the Special Committee (as defined below). Recitals: WHEREAS, the Company, Dow Jones and certain other parties have entered into an Agreement and Plan of Merger, dated as of July 31, 2007 (the “Merger Agreement”), pursuant to which the Company is acquiring all of the issued and outstanding shares of capital stock of Dow Jones; WHEREAS, in connection with the execution and delivery of the Merger Agreement, certain Bancroft Investors (as defined in the Merger Agreement) have executed and delivered a Voting and Support Agreement, dated as of July 31, 2007 (the “Voting Agreement”) pursuant to which those Bancroft Investors have agreed to vote, or cause to be voted, the shares of capital stock of Dow Jones beneficially owned by them in favor of the adoption of the Merger Agreement; WHEREAS, pursuant to the Merger Agreement, (i) each of the Company and Dow Jones is required to adopt, execute and deliver, and comply with, and cause its subsidiaries, as applicable, to comply with, this Agreement and (ii) the Company is required to establish and maintain the Special Committee contemplated by this Agreement; and WHEREAS, it is a condition to Dow Jones’s obligation to consummate the transactions contemplated by the Merger Agreement and a condition to the willingness of the Bancroft Investors to execute and deliver the Voting Agreement, that in connection with the consummation of the transactions contemplated by the Merger Agreement, the Company and Dow Jones shall have adopted and executed and delivered this Agreement, and the Company shall have established the Special Committee and appointed the Initial Committee Members (as defined in the Merger Agreement) to the Special Committee. NOW, THEREFORE, in consideration of the foregoing, and the mutual covenants and agreements herein made and other good and valuable consideration, the parties hereto hereby agree as follows: 1 ARTICLE I SPECIAL COMMITTEE 1.1Establishment. (a)The Company hereby establishes a stand-alone special committee (the “Special Committee”) to oversee and enforce compliance by the Company and Dow Jones and their Affiliates with the terms of this Agreement and to perform the obligation and undertake its responsibilities and rights hereunder.The Special Committee shall have perpetual existence.For the avoidance of doubt, the Special Committee is a special committee of the Company and is not a committee of the Board of Directors of the Company or Dow Jones. 1.2Composition. (a)The Special Committee shall consist of five (5) members (“Members”) who are distinguished community or journalistic leaders and who are independent of the Company, Dow Jones, the Murdoch family, the Bancroft family and their respective Affiliates (as defined by Rule 12b-2 under the Securities Exchange Act of 1934, as amended).As used in this Agreement, the term “independent” shall refer to persons who, in the sole judgment of the Special Committee, are able to consider and evaluate objectively any issue that comes before the Special Committee and whose judgment is not impaired by any interest in or relationship with the Company, Dow Jones, the Murdoch family, the Bancroft family or their respective Affiliates.Employees, directors and consultants of the Company, Dow Jones or their respective Affiliates shall be deemed not to be independent.Any Member shall promptly report to all of the other Members any change in his or her circumstances which may reasonably be expected to bear on the determination of his or her status as independent (as defined herein). (b)The Members of the Special Committee shall be divided into three classes. The first class shall consist of one Member and the second and third classes shall consist of two Members. The initial term of the first class shall expire on December 31, 2012; the initial term of the second class shall expire on December 31, 2013; the initial term of the third class shall expire on December 31, 2014.Upon the expiration of the term of any class, a new term of the class shall commence, and this term shall expire on the fifth anniversary of the commencement of this term.Subject to Sections 1.2(e) and 1.2(f), each of the Members in a class of the Special Committee shall hold office until expiration of the term of such class and the appointment of his or her successor as a Member of such class. (c)Upon the expiration of the term of a class, a majority of the remaining Members of the Special Committee shall appoint or reappoint an individual or individuals, as applicable, selected by the Special Committee as a Member or Members, as applicable, of the class for the new term then commencing.Any appointment or reappointment shall be subject to the approval of the Company, which shall not be unreasonably withheld or delayed.Any proposed appointment or reappointment shall be deemed to be approved by the Company if no written objection to the appointment or reappointment is received from the Company by the Special Committee within ten (10) business days following the Company’s receipt from the Special Committee of written notice of the proposed appointment or reappointment.Subject to 2 the foregoing sentence, a Member may be reappointed to the Special Committee upon the expiration of the term of his or her class. (d)The Special Committee shall appoint an individual selected by a majority of the remaining Members of the Special Committee as a Member to fill any vacancy in any class of the Special Committee resulting from any resignation, death or removal of a Member.Any such appointment shall be subject to the approval of the Company, which shall not be unreasonably withheld or delayed.Any proposed appointment shall be deemed to be approved by the Company if no written objection to the appointment is received from the Company by the Special Committee within ten (10) business days following the Company’s receipt from the Special Committee of notice of the proposed appointment.Any Member appointed in accordance with the foregoing shall be a Member of the class of the Special Committee in which the vacancy existed. (e)A Member may resign from the Special Committee by submitting a letter to the Chairman of the Special Committee, who will confirm receipt in writing and notify the Special Committee of this resignation.In the event that the Chairman resigns, the Chairman shall submit a letter of resignation to each of the remaining Members, any one of who shall confirm receipt in writing.A resignation shall take effect at the time specified therein and, if no time is specified, at the time of its receipt by the Chairman or the remaining Members, as applicable.A Member shall resign forthwith if his or her circumstances change such that the Member ceases to be (or the other Members determine that the Member ceases to be) independent (as defined herein). (f)A Member may be removed from the Special Committee if determined by the unanimous vote of the other Special Committee Members that (x) he or she has materially failed to fulfill his or her responsibilities as a Member (it being acknowledged and agreed that any substantive dispute over decision-making under this Agreement shall not constitute such a failure), or (y) such Member has ceased to be independent (as defined herein); provided, however, that the Special Committee may not remove a Member on the basis of this determination unless (i) the Special Committee shall have given each of such Member and the Company notice specifying in reasonable detail the acts or failure to act on the part of the Member giving rise to the Special Committee’s determination, (ii) the Member shall have been given at least ninety (90) days after the delivery of such notice to the Member to discontinue, and during such time shall have not discontinued, the acts or failures to act specified in the notice and (iii) each of the Member and the Company shall have been given the opportunity to address the Special Committee prior to the Special Committee taking this action.A Member may also be removed from the Special Committee by determination of a majority of the other Members for “Cause.”For purposes of this paragraph 1.2(f), “Cause” shall mean a plea of guilty or nolo contendere to, or nonappealable conviction of, a felony on the part of a Member, which conviction or plea, of the action or failure to act giving rise to the conviction or plea a majority of the other Members determine causes or caused, or is reasonably like to cause, material damage to the reputation of the Company, Dow Jones or the Special Committee. (g)The individuals set forth on Schedule A shall be the initial Members of the Special Committee.Each of these individuals shall be a Member of the class of the Special Committee indicated for the individual on Schedule A.In the event that any of the individuals 3 set forth on Schedule A shall be unable to serve as a Member of the Special Committee upon the Closing Date (as defined in the Merger Agreement), each such individual will be replaced with an individual designated by Dow Jones, subject to the approval of the Company, which shall not be unreasonably withheld or delayed, and which approval shall be deemed to be granted if no written objection to the appointment is received by Dow Jones within ten (10) business days following the Company’s receipt of notice thereof. (h)The individual designated on Schedule A shall be the initial chairman of the Special Committee (“Chairman”).In the event that at any time there is no Chairman, the Special Committee shall elect a successor Chairman from among its Members to serve for a period determined by the Special Committee.The Chairman may be removed as Chairman by the Special Committee at any time.The Chairman’s responsibilities shall include: (i)setting the agenda for all Special Committee meetings; (ii)presiding at all meetings of the Special Committee; (iii)overseeing the execution of the Special Committee decisions and certifying reports and other documents issued by the Special Committee; and (iv)other powers and duties, consistent with this Agreement and his or her position as Chairman as may be prescribed from time to time by the Special Committee. 1.3Meetings and Actions of the Special Committee. (a)Regular meetings of the Special Committee shall be held at least quarterly at a location in New York City, New York, at such time and place as shall be set forth in the notice of meeting.The objective will be to hold the meetings within two weeks of the beginning of each calendar quarter.Regular meetings of the Special Committee may be called by the Chairman or by any three Members (or, if the Special Committee shall at any time consist of fewer than three (3) Members, all Members) on no less than forty-eight (48) hours’ notice to each Member (or upon shorter notice as may be approved by the Special Committee), either personally, by mail, by facsimile, by electronic transmission, by telegram, telephone or in such other manner as may be approved by the Special Committee. (b)Special meetings of the Special Committee may be called at any time by the Company, the Chairman of the Special Committee or by any three Members (or, if the Special Committee shall at any time consist of fewer than three (3) Members, all Members) on no less than twenty-four (24) hours’ notice to each Member (or upon shorter notice as may be approved by the Special Committee), either personally or by mail, by facsimile, by electronic transmission, by telegram, telephone or in such other manner as may be approved by the Special Committee.The person or persons authorized to call special meetings may fix the place and time of the meetings. (c)Any Member may waive notice of a meeting as to himself or herself.Attendance of a Member at a meeting shall constitute a waiver of notice of such meeting, except when the Member attends a meeting for the express purpose of objecting at the beginning of the 4 meeting to the transaction of any business because the meeting was not properly called or convened.A meeting may be held at any time without notice if all Members are present or if those not present waive notice of the meeting in accordance herewith. (d)At all meetings of the Special Committee the presence of at least a majority of the Members then in office shall be necessary and sufficient to constitute a quorum for the transaction of business.Each Member shall have one (1) vote in respect of any vote on any decision of the Special Committee.Except as otherwise specifically provided in this Agreement, all decisions to be made or actions to be taken by the Special Committee shall require the approval of a majority of all Members then in office.If a quorum shall not be present at any meeting of the Special Committee, the Members present may adjourn the meeting from time to time, without notice other than announcement at the meeting, until a quorum shall be present. (e)All Members shall have the right to attend and participate directly in all Special Committee meetings.A Member may attend a meeting by telephone or other communications equipment.Participation in a meeting by telephone or other communications equipment shall constitute presence in person at that meeting. (f)The minutes of each meeting will be taken by a designated Member of the Special Committee or another individual designated by the Chairman or the Special Committee, who shall serve as secretary (“Secretary”) of the meeting.The minutes shall indicate the date and location of the meeting, the mode of convocation, the proposed agenda, the Members (and any others invited) present, the presence of a quorum, the documents and reports submitted for review, a summary of the meeting, the text of any resolutions submitted for review and approval, and the results of each vote, unless otherwise determined by the Special Committee.The minutes shall be signed by the Chairman and Secretary or as otherwise determined by the Special Committee.If a quorum is not present, the meeting cannot proceed and minutes to this effect shall be prepared, unless otherwise determined by the Special Committee. (g)Each meeting of the Special Committee shall be presided over by the Chairman or, in his/her absence, by another Member elected from among the Members present. (h)Any action required or permitted to be taken at any meeting of the Special Committee may be taken without a meeting if a majority of all Members (or such higher percentage as provided in this Agreement) consent in writing.Any action approved by written consent shall be filed with the minutes of the proceedings of the Special Committee. (i)The Chairman may from time to time invite others to attend or participate in certain portions of Special Committee meetings whose participation is deemed useful to issues under consideration by the Special Committee; provided, these individuals may participate only in the relevant portions of the meetings of the Special Committee and shall not be present while the Special Committee members vote. (j)The Company shall have the right to appear before and be heard by the Special Committee upon advance written request of the Company. (k)Any actions, decisions or other determinations or reports of the Special Committee may be made public by the Special Committee, if it so determines, including, if 5 requested by the Special Committee, on the editorial pages of all print, electronic and othereditions of The Wall Street Journal, subject to the approval of the editorial page editor or, if for any reason such approval is not granted with respect to any such edition of The Wall Street Journal, in a prominent location in such edition of The Wall Street Journal). 1.4Roles and Responsibilities of the Special Committee. (a)The Company and Dow Jones agree that the Special Committee shall have rights of approval over each of the Special Committee Matters (as defined below).Any decision made by the Special Committee with respect to any of the Special Committee Matters or any other matter on which the Special Committee is entitled to make a decision or determination pursuant to this Agreement shall be final and binding. (b)For purposes of this Agreement, the “Editors” shall mean each of (i) the managing editor of The Wall Street Journal, (ii) the editorial page editor of
